Citation Nr: 9934157	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-49 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant's countable income is within the limit 
for entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  He died in September 1995.  

This is an appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office 
Milwaukee, Wisconsin, which determined that the appellant was 
not entitled to improved death pension as surviving spouse of 
the veteran due to excess family income.  The case was 
previously before the Board of Veterans' Appeals (Board) in 
May 1998 and February 1999 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office to the extent possible.  

2.  In November 1995, the appellant submitted a claim for VA 
death pension benefits as surviving spouse of the veteran.  
She reported she was in receipt of Social Security benefits 
of $628 per month.

3.  In August 1996, the appellant indicated that she had a 
disabled adult child, [redacted], and that she was in receipt 
of Social Security benefits of $822 per month with [redacted] 
in receipt of Social Security benefits of $644 per month.

4.  In a September 1996, report of unreimbursed medical 
expenses she stated she paid $450 per month for herself and 
for [redacted].

5.  The Social Security Administration has confirmed that as 
of November 1995 the appellant's Social Security benefit was 
$837.10 per month, and the Social Security benefits for 
[redacted] were $628 per month.  Effective in December 1995, the 
Social Security benefits for the appellant were increased to 
$858.50 per month and those for [redacted] were increased to $644 
per month.  There were later cost-of-living increases in 
December 1996 and December 1997.  

6.  The Medicare premium for the appellant was $41.10 per 
month in November 1995 and $46.10 per month in December 1996.  
Her Medicare premiums in 1997 were paid by the State and no 
longer deducted from her check.  All Medicare premiums for 
[redacted] had been paid by the State.

7.  The appellant's net countable family income was in excess 
of $10,548 effective in December 1995.


CONCLUSION OF LAW

The appellant's net countable family income was in excess of 
the maximum permitted for entitlement to improved death 
pension benefits as of December 1995.  38 U.S.C.A. §§ 1503, 
1541, 5107 (West 1991); 38 C.F.R. §§  3.23, 3.271, 3.272 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board noted in the February 1999 remand that statements 
made by the appellant could be construed as a claim for 
exclusion of her child's income based on hardship under the 
provisions of 38 C.F.R. § 3.23(d)(6) and 38 C.F.R. 
§ 3.272(m).  The Board asked the regional office to undertake 
the necessary development for a hardship claim, including 
sending the appellant VA Form 21-0571, Application for 
Exclusion of Children's Income.  In March 1999, the regional 
office sent the appellant that form for completion and return 
together with VA Form 21-8416, Medical Expense Reports for 
Unreimbursed Medical Expenses for the period from November 
1995 to December 1998.  However, the appellant failed to 
respond to the request.  Accordingly, the Board will base its 
decision on the evidence of record.  

The maximum annual rate of improved death pension for a 
surviving spouse with one child was $7,240 effective in 
December 1995.  If the surviving spouse was entitled to the 
aid and attendance allowance, the maximum rate was $10,548.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

The term "surviving spouse's annual income" includes the 
surviving spouse's annual income and the annual income of 
each child of the veteran in the custody of the surviving 
spouse to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of the VA to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of such child's income is available to or for the surviving 
spouse.  38 C.F.R. § 3.23(b)(5).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed 5 percent of the applicable maximum annual 
pension rate for the spouse (including increased pension for 
family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).  

The record reflects that, as of November 1995, the 
appellant's Social Security benefits were $837.10 per month 
or $10,045 per year and the Social Security benefits for her 
child, [redacted], were $628 per month or $7,536 per year.  The 
total was $17,581.  The appellant reported unreimbursed 
medical expenses of $450 per month or $5,400 per year.  In 
addition, she had a Medicare premium of $46.10 per month for 
a period of 12 months or $553.  Thus, the total unreimbursed 
medical expenses were $5,953.  The deductible portion of the 
unreimbursed medical expenses was $5,591 ($5,953 less 5 
percent of $7,240 or $362).  When the $5,591 in unreimbursed 
medical expenses is subtracted from the gross annual family 
income of $17,581, the result is a net countable income of 
$11,990 effective in November 1995.  That amount was well in 
excess of the maximum of $10,548, effective at that time for 
a surviving spouse entitled to aid and attendance with one 
dependent child.  Accordingly, under the circumstances, it 
follows that the appellant was not entitled to improved death 
pension benefits as of December 1995 due to excess net 
countable family income.  38 U.S.C.A. §§ 1503, 1541, 5107; 
38 C.F.R. §§  3.23, 3.271, 3.272.  

It should be commented that the determinations have not been 
made as to whether the appellant was in fact entitled to the 
aid and attendance allowance or whether [redacted] was a helpless 
child since the regional office used the highest possible 
income limit to determine if entitlement would exist if all 
benefits were awarded.  Further, as noted previously, the 
appellant was asked by the regional office in March 1999 to 
provide information regarding a claim for exclusion of her 
child's income on the basis of hardship and to submit 
additional reports of family unreimbursed medical expenses, 
but failed to do so.  Thus, a consideration of exclusion of 
her child's income based on hardship may not be made in this 
case.

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The appellant's countable income has exceeded the limit for 
entitlement to improved death pension benefits since December 
1995.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

